Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.265 Page 1 of 118




1    THE RESTIS LAW FIRM, P.C.
     William R. Restis, Esq. (SBN 246823)
2    william@restislaw.com
     402 West Broadway, Suite 1520
3    San Diego, California 92101
     Tel: +1.619.270.8383
4
5    Attorney for Tommy Garrison and Christine Garrison
6
7
8
                          UNITED STATES DISTRICT COURT
9
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
     TOMMY GARRISON, an Individual,          Case No: 3:19-cv-00244-GPC-MSB
11   CHRISTINE GARRISON, an
     Individual,
12
                       Plaintiffs,            FIRST       AMENDED   COMPLAINT
13
                                    FOR:
14   v.                                  1.     Violation of Section 10(b) of
15   REGINALD BUDDY RINGGOLD, III and SEC Ruleand
                                   the Securities     Exchange Act of 1934
                                                  10b-5;
     aka Rasool Abdul Rahim El, an
16   Individual, ROSEGOLD                2.     Violation of California
     INVESTMENTS, LLP, a Delaware  Corporate Securities Law;
17   Partnership, and MASTER
     INVESTMENT GROUP, INC., a           3.     Financial Abuse of an Elder
18   California Corporation,
19
                      Defendants.                   JURY TRIAL DEMANDED
20
21
22
23
24
25
26
27
28
      FIRST AMENDED COMPLAINT                                 3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.266 Page 2 of 118




1              Plaintiffs Tommy Garrison and Christine Garrison (“Plaintiffs” or “The
2    Garrisons”) allege as to themselves based on their own experience, and as to all other
3    allegations, based on investigation of counsel, which included, inter alia, a review of
4    California Department of Business Oversight and Securities and Exchange Commission
5    databases and filings, and publicly available sources concerning defendant Reginald
6    Buddy Ringgold III aka Rasool Abdul Rahim El (“Ringgold”), Rosegold Investments
7    LLP (“Rosegold”) and Master Investment Group, Inc. (“MIG,” collectively
8    “Defendants”).
9    I.        INTRODUCTION
10             1.     Through various offers and sales of securities, Ringgold represented to
11   Plaintiffs that he is an “investment advisor” and “finance expert” with “extensive
12   background in global economic analysis and alternative investments.” Ringgold
13   represented that he previously “serve[d] as Chief Investment Officer for … a northern
14   California hedge fund with over $310 million in assets under management.” Ringgold
15   represented to Plaintiffs that defendant Rosegold is a “CFTC Commodity Trading
16   Advisor Firm.” 1 Defendant Ringgold represented to Plaintiffs and other investors that
17   he is an “investment coach” who has been “featured in” the such prominent financial
18   press as the Wall Street Journal, Fox, NASDAQ, Entrepreneur Magazine, The Street
19   and CNBC. 2 These statements, and others as described herein were all false and
20   misleading when made, as neither Ringgold, nor any other defendant has any such
21   talent, skill, experience, registration or licensure. And none of the Defendants have
22   registered with the SEC, CFTC, the State of California, or any state securities regulator
23   in any capacity.
24
25
          1
26      See Exhibit B, RoseGold Investments Private Offering Memorandum, prepared for
     Tommy Garrison & Christine Garrison, dated October 2017, at p. 22.
27        2
              https://reginaldringgold.com
28
                                                  -1-
      FIRST AMENDED COMPLAINT                                          3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.267 Page 3 of 118




1             2.     Ringgold induced Plaintiffs to invest $191,524 of their retirement funds
2    with Defendants using materially false and misleading statements and artifices to
3    defraud. At the inducement of defendant Ringgold, Plaintiffs borrowed $613,260 from
4    their friends and family and provided it to Defendants to invest. Ringgold also induced
5    Plaintiffs to pay defendant MIG $15,000 for the creation of a Wyoming LLC, LLP, and
6    Trust as part of Defendants’ scheme. In total, Defendants swindled $819,784 from
7    Plaintiffs. 3
8             3.     To the best of Plaintiffs’ information and belief, their funds have been
9    pocketed by defendant Ringgold, and hidden with related persons or entities, or forever
10   lost in the multi-level marketing crypto-Ponzi scheme known as “Bitconnect,” 4 and
11   worthless “Initial Coin Offerings” of crypto-securities.
12            4.     When the money was flowing from Plaintiffs to Defendants, defendant
13   Ringgold was there for the “hard sell.” Now that the funds have dried up, and Plaintiffs
14   are destitute, Ringgold has vanished and refuses to respond.
15            5.     By making materially false and misleading statements and omissions to
16   Plaintiffs, by perpetrating an artifice to defraud Plaintiffs of their retirement assets, and
17   by engaging in acts and practices which operated as a fraud and deceit upon Plaintiffs,
18   Defendants have violated the antifraud provisions of Section 10(b) of the Securities
19   Exchange Act of 1934 (“Exchange Act,” 15 U.S.C. § 78j[b]) and Rule 10b-5 thereunder
20   (17 C.F.R. § 240.10b-5).
21            6.     By satisfying the requirements of an “investment advisor” and “broker-
22   dealer,” but failing to register and obtain the necessary licenses therefor, Defendants
23
24
     3
25      To gain funds for his scheme, defendant Ringgold induced Plaintiffs to sell their
     retirement assets, including index fund securities such as QQQ and SPY, to invest in
26   Ringgold’s scam. At Ringgold’s insistence, Plaintiffs sold these investments for
27   approximately $41,000 in losses.
         4
28           See In re Bitconnect Securities Litigation, No 9:18-cv-80086-DMM (S.D. Fla)
                                                  -2-
      FIRST AMENDED COMPLAINT                                             3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.268 Page 4 of 118




1    have violated California’s Corporate Securities Law of 1968 (the “Corp. Securities
2    Law,” CAL. CORP. CODE § 25000 et seq.)
3          7.     Tommy Garrison is a “senior citizen.” By using undue influence and
4    misrepresentations to misappropriate the retirement funds of the elderly Plaintiffs,
5    Defendants have committed financial elder abuse in violation of California Welfare &
6    Institutions Code § 15610.30.
7          8.     As such, Plaintiffs are entitled to damages, restitution and disgorgement
8    from Defendants, and currently unknown related persons and entities of Defendants in
9    possession, custody, or control of misappropriated funds in the amount of $819,784.
10   Plaintiffs are also entitled to damages for the approximate $41,000 loss they incurred
11   from selling retirement funds at Ringgold’s direction to invest in Defendants’ scheme.
12   Plaintiffs are also entitled to pre-and post-judgment interest on the $860,784 amount
13   Plaintiffs lost as a direct and proximate result of Defendants’ scheme. Finally, pursuant
14   to CAL. CORP. CODE § 25501.5, and WELF. & INST. CODE § 15657.5(a), Plaintiffs are
15   entitled to recover their reasonable attorneys fees and costs of suit.
16         9.     Plaintiff also seeks interim orders freezing Defendants’ assets; requiring
17   an accounting from Defendants; and prohibiting the destruction of documents and
18   Electronically Stored Information.
19   II.   JURISDICTION AND VENUE
20         10.    This Court has jurisdiction over the subject matter of this action pursuant
21   to 28 U.S.C. § 1331 and under Section 27 of the Securities Exchange Act of 1934
22   (“Exchange Act,” 15 U.S.C. § 78aa).
23         11.    This Court has supplemental jurisdiction over state law claims pled herein
24   pursuant to 28 U.S.C. § 1367, because such state law claims are so related to Plaintiffs’
25   federal claims that they form part of the same case or controversy under Article III of
26   the United States Constitution.
27
28
                                                 -3-
      FIRST AMENDED COMPLAINT                                           3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.269 Page 5 of 118




1           12.   Defendants have, directly or indirectly, made use of the means or
2    instrumentalities of interstate commerce, of the mails or wires in connection with the
3    transactions, acts, practices, and courses of business alleged in this complaint.
4           13.   Venue is proper in this District pursuant to 15 U.S.C. § 78aa because
5    Defendant Ringgold is an inhabitant and transacts business in this district. Venue is also
6    proper in this District pursuant to 28 U.S.C. §1391(b) because many of the acts and
7    transactions giving rise to the violations of law complained of herein occurred in this
8    District, and because:
9           (a)   primary defendant Ringgold resides in this district and all Defendants are
10   residents of the state of California; and/or
11          (b)   Ringgold conducts business itself or through agent(s) in this District.
12   III.   PARTIES
13          14.   Plaintiff Tommy Garrison (“Mr. Garrison”) is, and at all times relevant
14   hereto was, a resident and citizen of the State of California. Mr. Garrison was over the
15   age of 65 when Plaintiffs tendered funds to Defendants as described herein.
16          15.   Plaintiff Christine Garrison (“Mrs. Garrison”) is, and at all times relevant
17   hereto was, a resident and citizen of the State of California.
18          16.   Defendant Reginald Buddy Ringgold, III aka Rasool Abdul Rahem El
19   (“Ringgold” or “Defendant”), is a resident of San Diego. Ringgold is a self-described
20   “Financial Markets Investment Coach” and “professor,” who claims to have over 17
21   years of experience in the financial industry as an investment advisor, trader, and
22   investment banker. He also holds himself out, in his online biographies and in his
23   LinkedIn profile, as the principal of various affiliated entities including Blockvest, LLC
24   (“Blockvest”) the Blockchain Investment Group LLC ("BIG"), Rosegold Investments
25   LLP ("Rosegold"), Master Investment Group, Inc. ("MIG"), Epicenter Investment
26   Group, Inc. (“EIG”), which are featured as partners.
27
28
                                                    -4-
      FIRST AMENDED COMPLAINT                                           3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.270 Page 6 of 118




1          17.    Since at least 2010, Ringgold has used the alias Rasool Abdul Rahim El in
2    connection with, among other things, opening accounts at several financial institutions.
3    Ringgold uses, inter alia, the following websites and email addresses in his scheme:
4    www.reginaldringgold.com, www.rosegoldinvestments.com, seeringgold@gmail.com,
5    info@rosegoldinvestments.com,                    darkpool03@gmail.com,                 and
6    info@reginaldringgold.com.
7          18.     Ringgold utilized, at least, the following Bitcoin addresses in his scheme:
8    1Kb385kX4NGQL3UZAXjsHGu9JVqKRgq3Rd,
9    1N3QvKF4y69k4HbJgMKSaatJg7vXS96zTM,
10   17M5Nv4FRML7XMg2u3T18kqditYEbHDjWo
11         19.    Ringgold utilized, inter alia, the following platforms for his scheme:
12   www.Bitmex.com, https://hitbtc.com, “exodus wallet,” https://gemini.com, and
13   www.etherdelta.com.
14         20.    Ringgold has never been registered with the SEC or the CFTC in any
15   capacity under either his name or his alias, nor has he been associated with any
16   registered firms in the securities industry.
17         21.    Rosegold     Investments      LLP,      aka   Rosegold     Investments   Trust
18   (“Rosegold”), was formed in Delaware in April 2017 and is based in San Diego.
19   Ringgold claims to be Rosegold's founder, managing partner, and chief investment
20   officer. At times, Ringgold also describes Rosegold as a California trust. Rosegold
21   purports to provide investment banking and advisory services. Rosegold uses the
22   website www.rosegoldinvestments.com. Neither Rosegold nor the related trust is
23   registered with the SEC or CFTC in any capacity.
24         22.    Master Investment Group, Inc. (“MIG”) was formed in California in
25   March 2017 and is based in San Diego. Ringgold claims to be MIG's founder and
26   managing partner. Ringgold and Rosegold represented to Plaintiffs that MIG would be
27   the “Fund Auditor” and “Administrator” of Plaintiffs’ funds and investments. Ringgold
28
                                                    -5-
      FIRST AMENDED COMPLAINT                                              3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.271 Page 7 of 118




1    induced Plaintiffs to pay MIG $15,000 to set up the following LLC, LLP, and Trust in
2    the state of Wyoming: Estatement, LLC, which was previously registered to one
3    Guillermo Jalil, T&C Services, LLP and T&C Trust. MIG purports to provide portfolio
4    management services. MIG uses the website www.masterinvestmentllp.com. MIG is
5    not registered with the SEC or the CFTC in any capacity.
6            23.   Ringgold is not listed on the company formation or incorporation
7    documents for Rosegold or MIG, but these entities share common personnel and
8    common addresses connecting the entities to Ringgold. The entities all use a San Diego
9    address that Ringgold also uses: 5694 Mission Center Road, Suite 489, San Diego, CA-
10   which is a UPS store.
11           RELATED PERSONS AND ENTITIES
12           24.   Non-defendant Blockchain Investment Group LLC (“BIG”) was formed
13   in Wyoming in March 2018 and is based in San Diego. A limited liability partnership
14   with a similar name ("Blockchain Investment Group LLP") was formed at or around the
15   same time. Ringgold claims to be the founding partner of BIG (and the related LLP).
16   BIG is a private company that purports to provide investment banking services to
17   blockchain-related        companies.              BIG       uses       the      website
18   www.blockchaininvestmentgrp.com. BIG is registered with the Financial Crimes
19   Enforcement Network as a money service business. Neither BIG nor the related LLP is
20   registered with the SEC or the CFTC in any capacity.
21           25.   Non-defendant Alesia M. Harper (“Harper”) is “Managing Partner/Chief
22   Communications Officer” at Rosegold, 5 defendant Ringgold’s mother, and was a
23   material participant in Ringgold’s schemes and artifices to defraud. Harper goes by two
24   different names and acts as two different persons: Alesia Harper and Monique Harper.
25   Plaintiffs are informed and believe that Harper is in possession, custody and/or control
26   of funds or assets traceable to Plaintiffs’ investments.
27
        5
28          https://www.rosegoldinvestments.com/management
                                                 -6-
      FIRST AMENDED COMPLAINT                                           3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.272 Page 8 of 118




1          26.    Non-defendant Michael Sheppard (“Sheppard”) is Defendant Rosegold’s
2    “Managing Partner/Chief Communications Officer.” Ringgold referred to Sheppard as
3    his “go-to-man,” and was a material participant in Ringgold’s schemes and artifices to
4    defraud. Sheppard was often included on emails from Ringgold to Plaintiffs, and
5    handled paperwork and information for Ringgold.
6          27.    Non-defendant Kurtis Frederick (“Frederick”) – a licensed mechanic,
7    and convicted felon in the state of Oregon, worked for Ringgold purportedly through
8    MIG. Frederick handled Plaintiffs’ paperwork for Estatement, LLC, T&C Services,
9    LLP and T&C Trust.
10   IV.   SUBSTANTIVE ALLEGATIONS
11         28.    Plaintiffs met Ringgold in approximately September 2016 when he was
12   teaching at the “Online Trading Academy” (“OTA”) a franchised investment seminar
13   company selling “a step-by-step approach to trading and investing.” Plaintiffs spent
14   over $50,000 with OTA for trading and investing help from Ringgold.
15         29.    At Online Trading Academy, Ringgold targeted Plaintiffs as vulnerable
16   senior citizens with retirement assets.
17         30.    In mid-2017, Ringgold began high-pressure tactics to coerce Plaintiffs into
18   entrusting Ringgold with their retirement funds. First, Ringgold advised Plaintiffs to
19   create a Limited Liability Partnership, Limited Liability Corporation and Trust as
20   investment vehicles. Ringgold solicited Plaintiffs to engage Defendant MIG to
21   incorporate these entities, representing MIG to be the best at structuring investment
22   vehicles.
23         31.    Ringgold, representing himself as “Managing Partner” of defendant MIG,
24   mailed Plaintiffs an MIG brochure, a true and correct copy of which is attached hereto
25   as Exhibit A (the “Brochure”). Through the MIG Brochure, Ringgold represented that
26   MIG (and by extension himself) had offices in the “British Virgin Islands | Bahamas |
27   Cayman Islands[, and] | Los Angeles” and that MIG “is owned and operated by
28
                                               -7-
      FIRST AMENDED COMPLAINT                                         3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.273 Page 9 of 118




1    Equityhub International S.A…. a global financial services company.” These
2    representations were false and misleading when made because MIG was operated out
3    of a UPS store P.O. box in San Diego without any other offices, and has been wholly
4    owned and controlled by Defendant Ringgold and his associates described herein.
5          32.   Through the MIG Brochure, Ringgold represented that MIG (and by
6    extension himself) has “extensive experience forming offshore funds …” and that MIG
7    maintains an “experienced consulting and legal team in each jurisdiction.” These
8    representations were false and misleading when made because neither Ringgold nor his
9    associates at MIG had any such experience or qualifications, and have no business
10   presence outside of southern California.
11         33.   Based on defendant Ringgold’s false and misleading representations
12   concerning MIG, and the representations Ringgold made in the MIG brochure,
13   Ringgold induced Plaintiffs to pay $15,000 to MIG for formation of Estatement, LLC,
14   T&C Services, LLP and T&C Trust in September 2017.
15         34.   To induce Plaintiffs to invest their retirement savings with him, Ringgold
16   represented to Plaintiffs that he is an “investment advisor” and “finance expert” with
17   “extensive background in global economic analysis and alternative investments.”
18         35.   As part of his inducements for Plaintiffs to invest with him, Ringgold
19   represented to Plaintiffs that he could “double or triple” their money “in no time.”
20   Ringgold also made representations about his net worth, stating he was worth “millions”
21   from his investment success. Ringgold claimed he was the author of a “best-selling”
22   investment book. Ringgold represented that he was the “Bitgod” and had created an
23   algorithm that would allow him to predict and profit from market fluctuations.
24         36.   As part of his inducements for Plaintiffs to invest with him, Ringgold
25   directed    Plaintiffs   to    his    websites     www.reginaldringgold.com        and
26   www.rosegoldinvestments.com. On www.reginaldringgold.com, Ringgold claimed he
27   had developed “proprietary indicators” that “allow a trader” to “immediately determine
28
                                                -8-
     FIRST AMENDED COMPLAINT                                         3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.274 Page 10 of 118




 1   what’s moving” and “provid[e] a quick and effective way for a trader to establish a
 2   bearish or bullish bias for all trading timeframes.” Ringgold claimed he possessed
 3   “proven trading strategies that have created thousands of successful traders.” Ringgold
 4   claimed he had been “featured in” the such prominent financial press as the Wall Street
 5   Journal, Fox, NASDAQ, Entrepreneur Magazine, The Street and CNBC. All of these
 6   statements were false and misleading when made, because Ringgold had not developed
 7   any bona fide “proprietary indicators” or “proven strategies” and had not been “featured
 8   in” any of the listed publications.
 9          37.    On the www.rosegoldinvestments.com website, defendant Ringgold
10   represented that he was “an internationally recognized financial industry strategist” and
11   “named as one of the most influential people in banking.” Ringgold falsely represented
12   that he had “appeared in many leading publications, including Nasdaq, CNBC, The
13   Wall Street Journal, Financial Times, New York Times, USA Today, Businessweek,
14   Forbes, Fortune, and many others.”
15          38.    These statements, and others as described herein were all false and
16   misleading when made, as neither Ringgold, nor any other defendant has any such
17   talent, skill, experience, registration, recognition or licensure.
18          39.    Ringgold also used high-pressure tactics to coerce Plaintiffs into entrusting
19   Ringgold with their retirement funds. These tactics included, following Plaintiff to and
20   into their bank to convince Plaintiffs to liquidate their investments, pleading, crying
21   when his requests were not endorsed by Plaintiffs, and yelling and screaming at
22   Plaintiffs.
23          40.    Ringgold made the above false and misleading statements, orally, in
24   MIG’s brochure, in Ringgold’s websites, and Ringgold’s artifices to defraud, for the
25   purpose of inducing Plaintiffs to purchase membership interests in Rosegold, and for
26   the purpose of inducing Plaintiffs to purchase securities in the Bitconnect ponzi, and for
27   the purpose of inducing Plaintiffs to purchase ICO securities through Ringgold and
28
                                                  -9-
      FIRST AMENDED COMPLAINT                                             3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.275 Page 11 of 118




 1   Rosegold. Plaintiffs reasonably relied on the above false and misleading statements and
 2   artifices to defraud in connection with their to purchase Rosegold membership interests,
 3   and Bitconnect ponzi securities, and ICO crypto-securities, trusting Ringgold’s
 4   representations that he was licensed, qualified and experienced to handle Plaintiffs’
 5   retirement funds as described herein.
 6
              A.    RINGGOLD INDUCED PLAINTIFFS TO EXCHANGE THEIR $US
 7                  FOR BITCOIN
 8
              41.   When Plaintiffs met Ringgold, their retirement monies were invested in
 9
     stocks and bonds such as QQQ and SPY. Ringgold induced Plaintiffs to sell their
10
     retirement assets and invest in Bitconnect, by promising them extremely high rates of
11
     return. Ringgold induced Plaintiffs to sell these investments at steep losses of
12
     approximately $41,000.
13
              42.   Once Plaintiffs’ retirement funds were in cash, Ringgold induced Plaintiffs
14
     to exchange their dollars into bitcoin through a service called www.localbitcoins.com.
15
     Plaintiffs purchased their first bitcoin in response from localbitcoins.com at Ringgold’s
16
     direction in late September 2017. Localbitcoins.com is a peer-to-peer bitcoin
17
     transaction platform, that allows users to bypass much more liquid order-matching
18
     venues. On information and belief, Ringgold instructed Plaintiffs to use
19
     localbitcoins.com for the purpose of concealing the trail of funds into Ringgold’s
20
     accounts. 6
21
              43.   Ringgold instructed Plaintiffs to buy ever increasing quantities of bitcoin
22
     through localbitcoins.com. To buy these bitcoin in large quantities, Mrs. Garrison had
23
     to drive hours to personally meet strangers from the internet. Ringgold asked Mrs.
24
     Garrison to buy bitcoin in this manner for his other “clients” as well. In total, Plaintiffs
25
26
     6
       Ringgold made representations to, and demands from Plaintiffs using cell phones,
27
     texting, and through Ring Central Meetings.
28
                                                 - 10 -
         FIRST AMENDED COMPLAINT                                         3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.276 Page 12 of 118




 1   converted $804,784 into bitcoin through this process, which Defendants used to open
 2   various cryptocurrency and crypto-securities accounts.
 3         44.     Between September, 2017 and January 2018, at Ringgold’s direction,
 4   Plaintiffs paid $113,090 for bitcoin that were thereafter transferred to Ringgold to invest
 5   on Plaintiffs’ behalf in Bitconnect. At Ringgold’s direction, Plaintiffs paid $613,260 for
 6   bitcoin that were thereafter transferred to Ringgold to invest on Plaintiffs’ behalf in
 7   Bitconnect.
 8         45.     Between September, 2017 and January 2018, at Ringgold’s direction,
 9   Plaintiffs paid $78,434 for bitcoin that was thereafter transferred at Ringgold’s direction
10   to accounts at various cryptocurrency and crypto-securities platforms such as
11   Bitmex.com, bitserial.io, Cryptonetix.com, Bitpay.com, coinexchange.io, cashaa.com,
12   cryptoxchanger.io, exodus.io and etherdelta.com to purchase cryptocurrencies and
13   crypto-securities by, and at the direction of Ringgold.
14
            B.     DEFENDANTS CONDUCTED AN ILLEGAL, UNREGISTERED
15                 OFFERING IN DEFENDANT ROSEGOLD UTILIZING
                   MATERIALLY FALSE AND MISLEADING STATEMENTS
16
17         46.     Shortly after Plaintiffs began converting $US to bitcoin at Ringgold’s
18   direction, on or about October 14, 2017, Ringgold provided Plaintiffs with a Private
19   Offering Memorandum (the “Offering Memo”) “Limited Partnership Offering” in
20   Defendant Rosegold that, on information and belief, was drafted by Ringgold.
21   Defendant Ringgold provided the Offering Memo to Plaintiffs on or about October 14,
22   2017, a true and correct copy of which is attached hereto as Exhibit B.
23         47.     In connection with the Offering Memo, defendant Ringgold presented
24   Plaintiffs with a “Subscription Agreement” for “subscribing to ROSEGOLD
25   INVESTMENTS LLP,” a true and correct copy of which is attached hereto as Exhibit
26   C.
27
28
                                                - 11 -
      FIRST AMENDED COMPLAINT                                           3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.277 Page 13 of 118




 1            48.   On or about October 14, 2017, Plaintiffs executed the Subscription
 2   Agreement in the manner directed by Defendant Ringgold. Pursuant to the Subscription
 3   Agreement and Offering Memo, Plaintiffs entered into an “investment contract” for the
 4   purchase of membership interests in defendant Rosegold.
 5            49.   Defendant Ringgold used Plaintiffs’ investment into Rosegold as the
 6   vehicle to “invest” Plaintiffs monies and bitcoin into the Bitconnect ponzi scheme and
 7   ICO’s crypto-securities as alleged herein.
 8            50.   Plaintiffs invested monies and bitcoin with defendant Ringgold prior to
 9   signing the Rosegold Subscription Agreement with the understanding that Plaintiffs’
10   investment would be later memorialized by a contract with Ringgold’s “fund.” Plaintiffs
11   continued to invest additional monies and bitcoin with defendants Ringgold and
12   Rosegold after executing the Rosegold Subscription Agreement in reliance on the
13   representations made in the Offering Memo, and other representations made by
14   Ringgold as described herein.
15            51.   On information and belief, Ringgold drafted the Offering Memo and
16   Subscription Agreement by cutting and pasting from a private placement memorandum
17   he obtained online, and fabricated the information specific to his “fund” and
18   “investment advisory” business as described below. 7
19            52.   Through the Offering Memo, Ringgold represented that he “is a finance
20   expert with professional background across diverse matters in the finance industry. His
21   experience includes in-depth knowledge of financial markets, currencies, and
22   fundamental data & technical analysis. He has over 10 years of experience in the
23   financial markets and has been a full time financial trader for several years trading the
24   European, US and Asian markets. He has an extensive background in global
25   economic analysis and alternative investments. He is the Managing Partner and Chief
26   7
       Cf. Ex. B, at p. 3 (“NEW HEDGE FUND US LP”) with
27   https://sampleprivateplacement.org/downloads/22_506(c)_US_Hedge_Fund_LP_PPM
28   .pdf
                                                  - 12 -
         FIRST AMENDED COMPLAINT                                       3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.278 Page 14 of 118




 1   Investment Officer of Rosegold Investments, a CFTC registered Commodity
 2   Trading Advisor firm. He founded Rosegold investments in 2012 to initially invest
 3   the assets of his closest clients, friends, and family, but now the firm manages two
 4   funds, The Rosegold Global Growth fund and The Rosegold Real Returns private
 5   equity fund… [¶] In 2006, [Ringgold] went on to serve as Chief Investment Officer
 6   for Epicenter Investment Group, a northern California hedge fund with over $310
 7   million in assets under management. He served as the firm’s global macroeconomic
 8   strategist and was responsible for research and portfolio construction. [¶] Ringgold
 9   is the best-selling author of The Billionaire’s Business Blueprint. He is an investment
10   expert for the media…” (emphasis added). These representations in the Offering Memo
11   were false and misleading when made because Ringgold is not a “finance expert,” has
12   never been CIO of Epicenter Investment Group, Rosegold was founded in February
13   2017, Ringgold is not a “best selling” author, and Rosegold has not been registered with
14   the SEC, CFTC, the State of California, or any state securities regulator in any capacity.
15         53.    Through the Offering Memo, Ringgold represented to Plaintiffs that
16   “[Rosegold] is offering manage [sic] accounts services to Christine and Tommy
17   Garrison.” The Offering Memo represented to Plaintiffs that “[o]nly investors who have
18   a pre-existing relationship with the General Partner or its principals, employees or
19   representatives and are: (i) ‘accredited investors’ … and (iii) knowledgeable and
20   experienced in management and business matters such that they are capable of
21   evaluating the merits and risks of an investment in the Company will be permitted to
22   invest in the Company.” This statement was materially false and misleading when made
23   because, inter alia, Plaintiffs are not “accredited investors” or “capable of evaluating
24   the merits and risks of [the] investment,” and Defendants did not investigate whether
25   Plaintiffs satisfied these requirements.
26         54.    Through the Offering Memo, Ringgold represented to Plaintiffs that the
27   offer and sale of securities in Rosegold was made pursuant to “Regulation D Rule
28
                                                - 13 -
      FIRST AMENDED COMPLAINT                                          3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.279 Page 15 of 118




 1   506(b).” The Offering Memo represented to Plaintiffs that the offering was “made in
 2   reliance on the exemptions provided for in Section 4(a)(2) of the [Securities] Act [of
 3   1933] and Rule 506(b) of Regulation D.” These statements were materially false and
 4   misleading when made because, inter alia, neither Defendant was registered with the
 5   SEC or CFTC in any capacity, and because the offering did not qualify for an exemption
 6   from registration with the SEC.
 7         55.    Through the Offering Memo, Ringgold represented to Plaintiffs that
 8   Rosegold “is being operated as a private investment fund under Section 3(c)(1) of the
 9   Investment Company Act of 1940…” This statement was materially false and
10   misleading when made because, inter alia, neither Defendant was registered with the
11   SEC or CFTC in any capacity.
12         56.    Through the Offering Memo, Defendants represented to Plaintiffs that “the
13   General Partner of [Rosegold] is Rosegold Investments Trust, a 501(d) unincorporated
14   association[.]” This statement was materially false and misleading when made because,
15   inter alia, there is no such thing as a “501(d) unincorporated association” and there is
16   no such entity as the “Rosegold Investments Trust,” which could not operate as the
17   general partner of Rosegold. Defendant Ringgold acted as “general partner” of
18   Rosegold.
19         57.    Through the Offering Memo, Defendants represented to Plaintiffs that
20   “[t]he Platform that the capital will be invested in will furnish to each Investors: (i)
21   audited annual financial reports of each investment; (ii) annual descriptive investment
22   information for each investment.” These statements were materially false and
23   misleading when made because, inter alia, Defendants had no intention to provide
24   reports to Plaintiffs, audited or otherwise, did not have the capabilities or arrangement
25   for financial statements to be audited, and Defendants have made no such disclosures
26   to Plaintiffs since the Offering Memo was signed in October 2017.
27
28
                                               - 14 -
      FIRST AMENDED COMPLAINT                                          3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.280 Page 16 of 118




 1         58.     Through the Offering Memo, Defendants represented to Plaintiffs that
 2   “ROSEGOLD INVESTMENTS TRUST (R.I.T), formed July 2012, R.I.T. is the
 3   offshore division of ROSEGOLD INVESTMENTS.” Through the Offering Memo,
 4   Defendants also represented to Plaintiffs that “[t]he manager of the Company is
 5   ROSEGOLD INVESTMENTS TRUST, a Delaware company.” These statements were
 6   materially false and misleading when made because, inter alia, there is no such entity
 7   as ROSEGOLD INVESTMENTS TRUST, in Delaware or elsewhere, which cannot be
 8   “offshore.”
 9         59.     Through the Offering Memo, Defendants represented to Plaintiffs that
10   “ROSEGOLD INVESTMENTS TRUST… will serve was the Investment Manager of
11   the Company and provides discretionary investment advisory and portfolio
12   management services to the Company[.]” These statements were materially false and
13   misleading when made because, inter alia, there is no such entity as Rosegold
14   Investments Trust, which was not qualified or registered to provide investment advisory
15   or portfolio management services to defendant Rosegold, and was not registered with
16   the SEC or CFTC in any capacity, or with any state securities regulator.
17         60.     Through the Offering Memo, Defendants represented to Plaintiffs that “the
18   Investment Manager intends to engage outside registered investment advisors to comply
19   with recent changes to the U.S. Securities Regulations.” This statement was materially
20   false and misleading when made because, inter alia, Defendants had no intention to
21   engage registered investment advisors, and has not done so since Plaintiffs signed the
22   Offering Memo in October 2017.
23         61.     Through the Offering Memo, Ringgold represented to Plaintiffs that
24   “ROSEGOLD INVESTMENTS TRUST … will serve as the Investment Manager of
25   the Company and provides discretionary investment advisory and portfolio
26   management services to the Company[.]” This statement was materially false and
27   misleading when made because, inter alia, there is no such entity as the “Rosegold
28
                                               - 15 -
      FIRST AMENDED COMPLAINT                                         3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.281 Page 17 of 118




 1   Investments Trust,” which was not registered with the SEC or CFTC in any capacity,
 2   or with any state securities regulator.
 3         62.    Through the Offering Memo, Ringgold represented to Plaintiffs that “The
 4   Investment manager utilizes a multi-disciplined investment approach, the foundation of
 5   which is company specific… analysis with diversified sectors. The Investment Manager
 6   concentrates on the growth potential and predictability of revenues, cash flow, and
 7   earnings to determine the extent to which a security is undervalued and whether the
 8   Company will take a long or short position in the security.” This statement was
 9   materially false and misleading when made because, inter alia, Defendants had no
10   capability to utilize a “multi-disciplined investment approach,” as defendant Ringgold
11   had and has no such capabilities or skills.
12         63.    Through the Offering Memo, Defendants represented to Plaintiffs that
13   “Pursuant to an Investment Advisory Agreement, the Investment Manager will be paid
14   a performance incentive fee computed at a rate of 20.0% per month of [Plaintiffs’] net
15   profit … to be paid bi-weekly.” In a separate section of the Offering Memo, Defendants
16   represented to Plaintiffs that “the Investor will pay the Investment Manager or an
17   affiliate thereof a monthly management fee (the ‘Performance Incentive Fee’), funded
18   by each Investor paid by [sic] weekly, equal to two percent [sic] (20.0%) of the net
19   profits generated off of the Capital Accounts of the Investors of the Company.” These
20   statements were materially false and misleading when made because, inter alia, there
21   was no legally cognizable “Investment Advisory Agreement,” and Defendants were not
22   legally permitted to charge investment advisory fees.
23         64.    Through the Offering Memo, Ringgold represented to Plaintiffs that
24   “[Rosegold’s] focus is on long-term investing as opposed to short-term trading…” The
25   Offering memo also represented that the “Investment Approach of the Investment
26   Manager” consisted of “Fundamental Research” of “Company Management”,
27   “Financial Statement Analysis”, “Industry Analysis”, “Competitors”, “Suppliers and
28
                                                   - 16 -
      FIRST AMENDED COMPLAINT                                       3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.282 Page 18 of 118




 1   Customers”, as well as “Qualitative Research”, including such factors as “Risk
 2   Management”, “Secular Trends” and “Hedging”. These statements were materially
 3   false and misleading when made because, inter alia, Defendants’ “investment” strategy
 4   was comprised of investing in Bitconnect ponzi securities and other extremely
 5   speculative cryptocurrencies and crypto-securities.
 6         65.    Through the Offering Memo, Defendants represented to Plaintiffs that
 7   “Portfolio transactions for the Company … generally will be allocated to brokers on the
 8   basis of best execution…” This statement was materially false and misleading when
 9   made because, inter alia, Ringgold acted as broker for the account of Plaintiffs at
10   Bitconnect and other crypto order execution platforms that had no processes or
11   procedures to comply with best execution obligations.
12         66.    Through the Offering Memo, Ringgold represented to Plaintiffs that
13   “[Rosegold] is primarily a long investor on U.S. and foreign equity markets; funds
14   focused on energy and minerals; and U.S. governmental & Infrastructure projects.” This
15   statement was materially false and misleading when made because, inter alia, Rosegold
16   made no such investments, and instead invested Plaintiffs’ funds in highly speculative
17   Bitconnect ponzi securities and other extremely speculative cryptocurrencies and
18   crypto-securities.
19         67.    Through the Offering Memo, Ringgold represented to Plaintiffs that the
20   “Fund Auditor” and “Administrator” would be “Master Investment Group” at 5694
21   Mission Center Road, Suite 489, San Diego, CA 92108. These statements were
22   materially false and misleading when made because, inter alia, Master Investment
23   Group was a shell company for Defendant Ringgold that provided neither accounting
24   services nor asset administration.
25         68.    Plaintiffs considered the truth of the statements made by Defendants in
26   paragraphs 30-39, and 46-67 above important.
27
28
                                              - 17 -
      FIRST AMENDED COMPLAINT                                        3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.283 Page 19 of 118




 1            69.   Plaintiffs reasonably relied on Defendants’ statements made in paragraphs
 2   30-39, and 46-67 above in investing monies and bitcoin with Defendants. Plaintiffs
 3   would not have invested their monies and bitcoin with Defendants had they known the
 4   truth.
 5
              C.    ACTING AS INVESTMENT ADVISOR AND BROKER-DEALER,
 6                  DEFENDANTS “INVESTED” PLAINTIFFS’ RETIREMENT
                    FUNDS IN BITCONNECT SECURITIES
 7
 8            70.   Acting in the capacity of an investment advisor and a broker-dealer,
 9   Defendants “invested” Plaintiffs’ retirement funds in the Bitconnect Ponzi scheme. For
10   these services, defendant Defendants took between 20%-25% of all funds for himself
11   directly from Plaintiffs’ accounts as “Investment Advisory Fees”.
12            71.   Bitconnect launched on or about February 19, 2016. Bitconnect soon
13   thereafter conducted an unregistered securities offering of its own cryptocurrency
14   “BCC.” Bitconnect also implemented various investment programs, including the
15   BitConnect Lending Program, the BitConnect Staking Program, and the
16   Referral/Affiliate Program. 8
17            72.   Ringgold represented to Plaintiffs that BCC trading was an investment
18   option that capitalized on price fluctuation. In addition to trading BCC, Defendants
19   invested Plaintiffs’ funds into the BitConnect Lending Program and the BitConnect
20   Staking Program.
21            73.   The BitConnect Lending Program claimed to offer up to forty percent
22   (40%) interest per month as well as additional interest on a daily basis. Ringgold
23   represented to Plaintiffs he would “lend” their BCCs to Bitconnect – with no risk – as
24   part of an investment scheme whereby Bitconnect ostensibly used these BCC tokens to
25   fund trading activities using its Volatility Software.
26
27
        8
28          https://www.youtube.com/watch?v=lCcwn6bGUtU
                                                - 18 -
      FIRST AMENDED COMPLAINT                                          3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.284 Page 20 of 118




 1         74.     Defendants also “invested” Plaintiffs’ funds into the BitConnect Staking
 2   Program that purported to offer “guaranteed” interest paid in BCC. The BitConnect
 3   Staking Program promised investors interest of up to ten percent (10%) per month over
 4   a specified term through a process called “Proof of Stake Minting.” In essence, the
 5   BitConnect Staking Program and BCCs in general were sold as interest bearing assets
 6   with 120% return per year.
 7         75.     Ringgold also induced Plaintiffs to solicit investment funds from their
 8   friends and family through BitConnect’s Referral Program. The Referral Program was
 9   a run-of-the-mill pyramid scheme.
10         76.     Ringgold solicited Plaintiffs to enroll their family and friends to entrust
11   their money to Defendants. On behalf of their friends and family, Plaintiffs entrusted to
12   Defendants an additional $613,260 in bitcoin. In total, Plaintiffs tendered bitcoin
13   purchased for $726,350 to Defendants to “invest” through Bitconnect.
14         77.     Contrary to Ringgold’s representations of fantastic investment returns
15   through the power of Bitconnect’s proprietary, secret trading Volatility Software and
16   the communal power of the BitConnect Staking Program, BitConnect was actually a
17   Ponzi scheme.
18         78.     As a direct and proximate result of Defendants’ false and misleading
19   statements and artifices to defraud, and Defendants unregistered and unlicensed
20   investment advisory and broker-dealer services, Plaintiffs lost the entirety of their
21   investment.
22
            D.     ACTING AS INVESTMENT ADVISOR AND BROKER-DEALER,
23                 DEFENDANTS “INVESTED” PLAINTIFFS’ RETIREMENT
                   FUNDS IN HIGHLY SPECULATIVE CRYPTO-SECURITIES
24
25         79.     Acting in the capacity of an investment advisor and a broker-dealer,
26   Defendants also recommended that Plaintiffs “invest” in other unsuitable, highly
27   speculative cryptocurrencies and crypto-securities.
28
                                                - 19 -
      FIRST AMENDED COMPLAINT                                          3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.285 Page 21 of 118




 1           80.   To get referral fees from unscrupulous crypto-investment platforms,
 2   defendant Ringgold sent Plaintiffs “referral links” to such platforms as such as
 3   Bitmex.com, 9 bitserial.io, Cryptonetix.com, Bitpay.com, coinexchange.io, cashaa.com,
 4   cryptoxchanger.io, exodus.io and etherdelta.com. 10
 5           81.   At the direction and inducement of Defendants, Plaintiffs opened accounts
 6   at crypto trading platforms, and transferred bitcoin purchased with $78,434 to fund such
 7   accounts.
 8           82.   Ringgold solicited and induced Plaintiffs to invest into crypto-securities
 9   issued in Initial Coin Offerings (“ICO Tokens”). Ringgold misleadingly failed to
10   disclose that ICO Tokens are the crypto-version of penny stocks, but worse. They are
11   highly speculative, illiquid, and unlike penny-stocks, have no claim to equity or assets.
12           83.   Plaintiffs lost the entirety of $78,434 invested in ICO Tokens, because the
13   platforms collapsed and are no longer accessible to users, and because the ICO Tokens
14   into which Defendants induced Plaintiffs to invest have become worthless.
15
             E.    AFTER THE BITCONNECT CRASH DEFENDANTS INDUCED
16                 PLAINTIFFS TO “GET THEIR MONEY BACK” BY INVESTING
                   IN UNSUITIBLE, HIGHLY SPECULATIVE ICO TOKENS
17
18           84.   In mid-January 2018, the Bitconnect Ponzi failed. In the collapse, Plaintiffs
19   lost approximately 95% of their invested funds. But this did not deter Ringgold’s
20   scheme to defraud.
21           85.   After the Bitconnect collapse, Ringgold convinced Plaintiffs to “get back
22   their money.” The day after Plaintiffs got their remaining funds out of Bitconnect,
23   Ringgold insisted on meeting Plaintiffs face-to-face to explain an algorithm he claimed
24   to have invented that would make back all the money Plaintiffs lost.
25      9
          Defendants charge Plaintiffs $15,000 to create a Wyoming LLC, LLP and Trust
26   for the purpose of opening a Bitmex account, as certain Bitmex features were not
     available to individual traders.
27      10
          Referral fees were paid directly to defendant Ringgold, and his mother Alesia
28   Harper.
                                                 - 20 -
      FIRST AMENDED COMPLAINT                                           3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.286 Page 22 of 118




 1         86.    Ringgold represented to Plaintiffs that he would “diversify” their funds
 2   into all ICO Tokens, then exit when they increased in value. That never occurred.
 3         87.    Mr. Garrison has a seizure disorder, which was known to defendant
 4   Ringgold. With the stress of losing the entirety of their life savings, Mr. Garrison’s
 5   illness progressed, with his seizures materially progressing. In late January 2018, Mrs.
 6   Garrison was taking Mr. Garrison to the hospital for treatment, when Plaintiffs received
 7   a call from defendant Ringgold. Ringgold insisted that Plaintiffs provide him additional
 8   funds, and when they refused, Ringgold disappeared.
 9         88.    Whatever Ringgold did with Plaintiffs’ money, he has since ceased
10   communication with Plaintiffs. Defendants failed to return even a single penny of the
11   funds invested by Plaintiffs.
12         89.    Defendant Ringgold misrepresented himself as a qualified, accredited,
13   licensed professional, and that Rosegold was a bona fide investment fund. In truth,
14   Defendant Ringgold is a con man, without any such qualifications, licensure or
15   experience. No actual investment advisor or broker would have invested client monies
16   into a – fairly obvious - ponzi scheme, or ICO tokens which are clearly “unsuitable” for
17   senior citizens, and highly speculative, illiquid investments with no claim to equity or
18   assets. Ringgold’s investments were doomed to fail. Anyone with the qualifications,
19   licensure and experience claimed by Defendant Ringgold and the other Defendants
20   would have appreciated this fact and not invested client funds therein.
21                                      FIRST COUNT
22               Violation of 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5
      Device, Scheme, or Artifice to Defraud and Untrue Statements of Material Fact
23                  In Connection With Purchase or Sale of Securities
24
25         90.    Plaintiffs hereby incorporates by reference the allegations contained in the
26   preceding paragraphs of this Complaint.
27
28
                                               - 21 -
      FIRST AMENDED COMPLAINT                                          3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.287 Page 23 of 118




 1         91.    Plaintiffs purchased membership interests in Rosegold through the
 2   Offering Memo and Subscription Agreement. The Rosegold Subscription Agreement
 3   constitutes a “security” pursuant to 15 U.S.C. § 77b(a)(1).
 4         92.    Through Ringgold, Defendants made material misrepresentations to
 5   Plaintiffs and omissions in connection with Plaintiffs’ purchase of Rosegold securities,
 6   the Bitconnect ponzi scheme, and other crypto-securities as described herein.
 7   Defendants knew or were reckless in not knowing that these statements were false.
 8         93.    By engaging in the conduct described above, each of the Defendants
 9   directly, or indirectly, in connection with the purchase or sale of securities, and by use
10   of the means or instrumentalities of interstate commerce, and of the mails, with scienter,
11   engaged in devices, schemes and artifices to defraud Plaintiffs out of their retirement
12   savings.
13         94.    By engaging in the conduct described above, each of the Defendants
14   directly, or indirectly, in connection with the purchase or sale of securities, and by use
15   of the means or instrumentalities of interstate commerce, and of the mails, with scienter,
16   made untrue statements of material fact and omitted to state facts necessary in order to
17   make statements made, in the light of the circumstances under which they were made,
18   not misleading.
19         95.    By engaging in the conduct described above, each of the Defendants
20   directly, or indirectly, in connection with the purchase or sale of securities, and by use
21   of the means or instrumentalities of interstate commerce, and of the mails, with scienter,
22   engaged in acts, practices, and course of business that operated as a fraud and deceit
23   upon Plaintiffs.
24         96.    Plaintiffs reasonably relied on each of Defendants’ false and misleading
25   statements of material fact, and artifices to defraud, which were important to Plaintiffs’
26   decision to invest their retirement savings with Defendants through Ringgold.
27
28
                                                - 22 -
      FIRST AMENDED COMPLAINT                                          3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.288 Page 24 of 118




 1         97.    As a direct and proximate result of each of Defendants’ false and
 2   misleading statements of material fact, and artifices to defraud, Plaintiffs’ suffered
 3   losses of approximately $41,000 selling their investment securities to invest with
 4   Defendants, and $726,350 that Ringgold “invested,” or directed Plaintiffs to invest, in
 5   the Bitconnect ponzi scheme through, and by means of, Plaintiffs’ investment contract
 6   in Rosegold membership interests, and $78,434 that Ringgold “invested,” or directed
 7   Plaintiffs to invest, in ICO’d crypto-securities through, and by means of, Plaintiffs’
 8   investment contract in Rosegold membership interests.
 9         98.    By engaging in the conduce described above, each of the Defendants
10   violated Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5(a)-(c)
11   thereunder, 17 C.F.R. §240.10b-5.
12                                      SECOND COUNT
13                  Violation of CAL. CORP. CODE §§ 25000, et seq. -
         Unlawful Conduct of Business as an “Investment Advisor” and “Broker”
14
15
           99.    Plaintiff hereby incorporates by reference the allegations contained in the
16
     preceding paragraphs of this Complaint.
17
           100. Defendants’ conduct as complained of herein meets the definition of an
18
     “investment advisor” under Cal. Corp. Code § 25009, because Defendants engaged in
19
     the business of advising Plaintiffs on the value of securities and as to the advisability of
20
     investing in and purchasing securities for compensation from Plaintiffs.
21
           101. Defendants have not registered or applied for registration or licensing as
22
     an “investment advisor” in the state of California, and do not qualify for an exemption
23
     therefrom. Nor do Defendants meet the qualifications necessary for licensure as an
24
     “investment advisor” by the State of California.
25
           102. Defendants are not registered, licensed or qualified as an “investment
26
     advisor” by another state or with the SEC.
27
28
                                                 - 23 -
      FIRST AMENDED COMPLAINT                                            3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.289 Page 25 of 118




 1          103. Defendants’ conduct as complained of herein meets the definition of
 2   “broker-dealer” under Cal. Corp. Code § 25004 because Defendants engaged in the
 3   business of, and effected transactions of securities in this state for the account of the
 4   Plaintiffs.
 5          104. Defendants have not registered or applied for registration or licensing as a
 6   “broker-dealer” in the state of California, and do not qualify for an exemption
 7   therefrom. Nor do Defendants meet the qualifications necessary for licensure as a
 8   “broker-dealer” by the State of California or the SEC.
 9          105. Defendants are not registered, licensed or qualified as a “broker-dealer” by
10   another state or with the SEC.
11          106. As a direct and proximate result of Defendants violations of the California
12   Corporate Securities Law, Plaintiffs have suffered loss, cost, damage and expense in
13   the amount of $726,350.
14                                      THIRD COUNT
15                 Violation of CAL. WELF. & INST. CODE §§ 15610, et seq. -
                                 Financial Abuse of an Elder
16                                   By Tommy Garrison
17
            107. Mr. Garrison hereby incorporates by reference the allegations contained in
18
     the preceding paragraphs of this Complaint.
19
            108. Mr. Garrison was 65 years or older at the time of the conduct complained
20
     of herein.
21
            109. Defendants, and each of them, took, hid, appropriated, and retained Mr.
22
     Garrison’s retirement savings for a wrongful purpose, and with intent to defraud, and
23
     utilizing undue influence.
24
            110. Defendants, and each of them, exercised undue influence because Mr.
25
     Garrison has a disability as described herein, Defendant Ringgold falsely represented
26
     himself as a “financial expert,” and the other defendants as qualified “investment
27
     advisors” and registered entities, and through high pressure tactics as described herein.
28
                                               - 24 -
      FIRST AMENDED COMPLAINT                                          3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.290 Page 26 of 118




 1         111. Defendants’ conduct, and each of them, was a substantial factor in causing
 2   harm to Mr. Garrison.
 3         112. Defendants, and each of them, knew or should have known that their
 4   conduct was likely to be harmful to Mr. Garrison.
 5         113. As a direct and proximate result of Defendants elder abuse, Plaintiffs have
 6   suffered loss, cost, damage and expense in the amount of $860,784.
 7   V.    PRAYER FOR RELIEF
 8         WHEREFORE, Plaintiffs pray for relief and judgment as follows:
 9         A.    For an order, in a form consistent with Fed. R. Civ. P. 65, a temporary
10   restraining order and a preliminary injunction freezing the assets of defendants
11   Ringgold, Rosegold, and MIG, requiring accountings from reach of these Defendants,
12   and prohibiting each of the Defendants from destroying documents;
13         B.    For an order awarding Plaintiffs $860,784 as rescission, restitution, actual
14   damages, and/or disgorgement;
15         C.    For an order awarding Plaintiffs pre- and post-judgment interest;
16         D.    For an order awarding attorneys' fees and costs of suit, including expert's
17   witness fees and electronic discovery fees as permitted by law or contract; and
18         E.    Such other and further relief as this Court may deem just and proper.
19         ///
20         ///
21
22
23
24
25
26
27
28
                                               - 25 -
      FIRST AMENDED COMPLAINT                                         3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.291 Page 27 of 118




 1   VI.    JURY TRIAL DEMAND
 2          Plaintiffs demand a trial by jury for all of the claims asserted in this Complaint
 3   so triable.
 4
     DATED: May 28, 2019                            Respectfully submitted,
 5
 6                                                  THE RESTIS LAW FIRM, P.C.
 7
                                                    /s/ William R. Restis ___
 8                                                  William R. Restis, Esq.
 9                                                  402 W. Broadway, Suite 1520
                                                    San Diego, CA 92101
10                                                  Tel: +1.619.270.8383
11                                                  Email: william@restislaw.com

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                - 26 -
      FIRST AMENDED COMPLAINT                                          3:19-cv-00244-GPC MSB
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.292 Page 28 of 118




                        EXHIBIT A

                                                                 EXHIBIT A
                                                                   PAGE 1
                                        Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.293 Page 29 of 118




                                                                                               Sourcing Capital from Investors for Investors
MIG Business Services Limited is a business company registered in the London Wales doing     British Virgin Islands | Bahamas | Cayman Islands | Los Angeles (USA)
business as MIG Fund Services. MIG, a global investment fund consulting firm.
                                                                                                         www.masterinvestmentllp.com
                                                                                                                                  EXHIBIT A
                                                                                                                                    PAGE 2
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.294 Page 30 of 118




                                                                                  EXHIBIT A
                                                                                    PAGE 3
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.295 Page 31 of 118




                                                                                  EXHIBIT A
                                                                                    PAGE 4
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.296 Page 32 of 118




                                                                                  EXHIBIT A
                                                                                    PAGE 5
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.297 Page 33 of 118




                                                                                  EXHIBIT A
                                                                                    PAGE 6
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.298 Page 34 of 118




                                                                                  EXHIBIT A
                                                                                    PAGE 7
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.299 Page 35 of 118




                                                                                  EXHIBIT A
                                                                                    PAGE 8
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.300 Page 36 of 118




                                                                                  EXHIBIT A
                                                                                    PAGE 9
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.301 Page 37 of 118




                                                                                  EXHIBIT A
                                                                                   PAGE 10
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.302 Page 38 of 118




                                                                                  EXHIBIT A
                                                                                   PAGE 11
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.303 Page 39 of 118




                        EXHIBIT B
                                                                 EXHIBIT B
                                                                  PAGE 12
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.304 Page 40 of 118




                                                                 EXHIBIT B
                                                                  PAGE 13
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.305 Page 41 of 118




                                                                 EXHIBIT B
                                                                  PAGE 14
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.306 Page 42 of 118




                                                                 EXHIBIT B
                                                                  PAGE 15
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.307 Page 43 of 118




                                                                 EXHIBIT B
                                                                  PAGE 16
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.308 Page 44 of 118




                                                                 EXHIBIT B
                                                                  PAGE 17
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.309 Page 45 of 118




                                                                 EXHIBIT B
                                                                  PAGE 18
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.310 Page 46 of 118




                                                                 EXHIBIT B
                                                                  PAGE 19
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.311 Page 47 of 118




                                                                 EXHIBIT B
                                                                  PAGE 20
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.312 Page 48 of 118




                                                                 EXHIBIT B
                                                                  PAGE 21
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.313 Page 49 of 118




                                                                 EXHIBIT B
                                                                  PAGE 22
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.314 Page 50 of 118




                                                                 EXHIBIT B
                                                                  PAGE 23
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.315 Page 51 of 118




                                                                 EXHIBIT B
                                                                  PAGE 24
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.316 Page 52 of 118




                                                                 EXHIBIT B
                                                                  PAGE 25
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.317 Page 53 of 118




                                                                 EXHIBIT B
                                                                  PAGE 26
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.318 Page 54 of 118




                                                                 EXHIBIT B
                                                                  PAGE 27
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.319 Page 55 of 118




                                                                 EXHIBIT B
                                                                  PAGE 28
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.320 Page 56 of 118




                                                                 EXHIBIT B
                                                                  PAGE 29
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.321 Page 57 of 118




                                                                 EXHIBIT B
                                                                  PAGE 30
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.322 Page 58 of 118




                                                                 EXHIBIT B
                                                                  PAGE 31
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.323 Page 59 of 118




                                                                 EXHIBIT B
                                                                  PAGE 32
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.324 Page 60 of 118




                                                                 EXHIBIT B
                                                                  PAGE 33
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.325 Page 61 of 118




                                                                 EXHIBIT B
                                                                  PAGE 34
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.326 Page 62 of 118




                                                                 EXHIBIT B
                                                                  PAGE 35
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.327 Page 63 of 118




                                                                 EXHIBIT B
                                                                  PAGE 36
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.328 Page 64 of 118




                                                                 EXHIBIT B
                                                                  PAGE 37
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.329 Page 65 of 118




                                                                 EXHIBIT B
                                                                  PAGE 38
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.330 Page 66 of 118




                                                                 EXHIBIT B
                                                                  PAGE 39
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.331 Page 67 of 118




                                                                 EXHIBIT B
                                                                  PAGE 40
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.332 Page 68 of 118




                                                                 EXHIBIT B
                                                                  PAGE 41
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.333 Page 69 of 118




                                                                 EXHIBIT B
                                                                  PAGE 42
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.334 Page 70 of 118




                                                                 EXHIBIT B
                                                                  PAGE 43
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.335 Page 71 of 118




                                                                 EXHIBIT B
                                                                  PAGE 44
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.336 Page 72 of 118




                                                                 EXHIBIT B
                                                                  PAGE 45
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.337 Page 73 of 118




                                                                 EXHIBIT B
                                                                  PAGE 46
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.338 Page 74 of 118




                                                                 EXHIBIT B
                                                                  PAGE 47
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.339 Page 75 of 118




                                                                 EXHIBIT B
                                                                  PAGE 48
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.340 Page 76 of 118




                                                                 EXHIBIT B
                                                                  PAGE 49
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.341 Page 77 of 118




                                                                 EXHIBIT B
                                                                  PAGE 50
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.342 Page 78 of 118




                                                                 EXHIBIT B
                                                                  PAGE 51
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.343 Page 79 of 118




                                                                 EXHIBIT B
                                                                  PAGE 52
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.344 Page 80 of 118




                                                                 EXHIBIT B
                                                                  PAGE 53
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.345 Page 81 of 118




                                                                 EXHIBIT B
                                                                  PAGE 54
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.346 Page 82 of 118




                                                                 EXHIBIT B
                                                                  PAGE 55
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.347 Page 83 of 118




                                                                 EXHIBIT B
                                                                  PAGE 56
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.348 Page 84 of 118




                                                                 EXHIBIT B
                                                                  PAGE 57
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.349 Page 85 of 118




                                                                 EXHIBIT B
                                                                  PAGE 58
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.350 Page 86 of 118




                                                                 EXHIBIT B
                                                                  PAGE 59
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.351 Page 87 of 118




                        EXHIBIT C
                                                                 EXHIBIT C
                                                                  PAGE 60
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.352 Page 88 of 118




                                                                 EXHIBIT C
                                                                  PAGE 61
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.353 Page 89 of 118




                                                                 EXHIBIT C
                                                                  PAGE 62
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.354 Page 90 of 118




                                                                 EXHIBIT C
                                                                  PAGE 63
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.355 Page 91 of 118




                                                                 EXHIBIT C
                                                                  PAGE 64
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.356 Page 92 of 118




                                                                 EXHIBIT C
                                                                  PAGE 65
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.357 Page 93 of 118




                                                                 EXHIBIT C
                                                                  PAGE 66
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.358 Page 94 of 118




                                                                 EXHIBIT C
                                                                  PAGE 67
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.359 Page 95 of 118




                                                                 EXHIBIT C
                                                                  PAGE 68
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.360 Page 96 of 118




                                                                 EXHIBIT C
                                                                  PAGE 69
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.361 Page 97 of 118




                                                                 EXHIBIT C
                                                                  PAGE 70
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.362 Page 98 of 118




                                                                 EXHIBIT C
                                                                  PAGE 71
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.363 Page 99 of 118




                                                                 EXHIBIT C
                                                                  PAGE 72
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.364 Page 100 of 118




                                                                  EXHIBIT C
                                                                   PAGE 73
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.365 Page 101 of 118




                                                                  EXHIBIT C
                                                                   PAGE 74
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.366 Page 102 of 118




                                                                  EXHIBIT C
                                                                   PAGE 75
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.367 Page 103 of 118




                                                                  EXHIBIT C
                                                                   PAGE 76
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.368 Page 104 of 118




                                                                  EXHIBIT C
                                                                   PAGE 77
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.369 Page 105 of 118




                                                                  EXHIBIT C
                                                                   PAGE 78
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.370 Page 106 of 118




                                                                  EXHIBIT C
                                                                   PAGE 79
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.371 Page 107 of 118




                                                                  EXHIBIT C
                                                                   PAGE 80
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.372 Page 108 of 118




                                                                  EXHIBIT C
                                                                   PAGE 81
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.373 Page 109 of 118




                                                                  EXHIBIT C
                                                                   PAGE 82
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.374 Page 110 of 118




                                                                  EXHIBIT C
                                                                   PAGE 83
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.375 Page 111 of 118




                                                                  EXHIBIT C
                                                                   PAGE 84
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.376 Page 112 of 118




                                                                  EXHIBIT C
                                                                   PAGE 85
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.377 Page 113 of 118




                                                                  EXHIBIT C
                                                                   PAGE 86
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.378 Page 114 of 118




                                                                  EXHIBIT C
                                                                   PAGE 87
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.379 Page 115 of 118




                                                                  EXHIBIT C
                                                                   PAGE 88
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.380 Page 116 of 118




                                                                  EXHIBIT C
                                                                   PAGE 89
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.381 Page 117 of 118




                                                                  EXHIBIT C
                                                                   PAGE 90
Case 3:19-cv-00244-GPC-MSB Document 17 Filed 05/28/19 PageID.382 Page 118 of 118




                                                                  EXHIBIT C
                                                                   PAGE 91
